Citation Nr: 0828580	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-34 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Propriety of the termination of the veteran's nonservice-
connected disability pension payments as of December 27, 
2001, due to the veteran's status as a fugitive felon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from February 1971 until 
September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.  

Although the veteran is a resident of Texas, his claim was 
adjudicated in 
St. Paul, as that is the location of the Pension Maintenance 
Center.

In his substantive appeal, the veteran checked the box 
indicating that he wished to have a hearing before a Veterans 
Law Judge sitting in Washington, D.C.  However, in that same 
document, he stated that he did not want to appear in person 
for a hearing.  Given this seeming contradiction, the veteran 
was contacted to clarify whether or not he wanted a hearing 
in the present appeal.  A June 2008 letter set forth the 
options with respect to a hearing, and noted that if he did 
not respond within 30 days, it would be assumed that he did 
not desire a hearing.  The veteran failed to respond to that 
communication.  Therefore, the Board may proceed with 
appellate review at this time.

It is also noted that a claim of entitlement to a waiver of 
overpayment that was created as a result of the veteran's 
fugitive felon status was adjudicated in July 2005.  At that 
time, the Committee of Waivers and Compromises determined 
that his waiver claim had not been timely filed, and the 
claim was thus denied on that basis.  The veteran submitted a 
notice of disagreement as to the determination of 
untimeliness.  In October 2005, the waiver claim was then 
adjudicated and denied on the merits.  The veteran did not 
appeal that decision and thus the waiver claim is not for 
consideration in the instant appeal.  


FINDINGS OF FACT

1. The veteran was granted entitlement to nonservice-
connected disability pension benefits in a May 1982 rating 
decision; such award was effective February 2, 1979. 

2.  In a July 1983 rating action, the RO found that the 
veteran was no longer permanently and totally disabled, and 
thus terminated his pension award effective April 28, 1983.

3.  An October 1985 rating decision reinstated the veteran's 
nonservice-connected pension benefits, effective February 2, 
1979.  

4.  On October 8, 1996, a warrant was issued for the 
veteran's arrest in the state of Indiana; the veteran was a 
resident of Oklahoma at that time and subsequently moved to 
Texas in approximately 2004.

5.  In July 2004, VA was made aware of the veteran's 
outstanding warrant; a letter was sent to the veteran 
proposing that his pension benefits be terminated effective 
December 27, 2001, unless he took steps to clear the warrant 
and provided documentation to that effect.  

6.  Effective December 27, 2001, the veteran's nonservice-
connected pension benefits were terminated.

7.  The evidence of record indicates that the veteran left 
Indiana after committing a felony, with no indication that he 
has ever returned to that state.


CONCLUSION OF LAW

The veteran has been shown to be a fugitive felon under the 
provisions of applicable law, and the termination of his 
nonservice-connected disability pension was proper. 38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the veteran was informed of the basis 
for the termination of his pension benefits, as well as what 
steps he needed to take to have such benefits re-instated.  
It is acknowledged that a July 2004 letter erroneously 
instructed him to contact the warrant agency in Steuben 
Texas, rather than Steuben, Indiana, although except for the 
wrong state, the agency address was correct.  However, as the 
veteran has demonstrated awareness of the warrant, and thus 
where it was issued, such error is found to be harmless.  

In addition to providing instructions, the July 2004 letter 
also informed the veteran of his right to a hearing on this 
matter, and of his right to be represented.

Based on the foregoing, the Board finds that VA has met all 
obligations under the VCAA in the present case.  The veteran 
has not identified evidence not of record that could support 
his claim.  

Discussion

Historically, the veteran had been granted entitlement to 
nonservice-connected disability pension benefits in a May 
1982 rating decision.  That award was effective February 2, 
1979.  The veteran's disability picture was later found to 
have improved, causing the RO to terminate his pension 
benefits in a July 1983 rating action.  However, the veteran 
appealed and ultimately, in an October 1985 decision, his 
nonservice-connected pension benefits were restored effective 
back to February 2, 1979.  

The veteran's pension benefits were again terminated, and 
such termination is the basis for the instant appeal.  
Specifically, on October 8, 1996, a warrant was issued for 
the veteran's arrest in Stueben, Indiana.  The offense was 
burglary.  At the time, the veteran's address was listed as a 
post office box located in Talihina, Oklahoma.

In July 2004, VA was made aware of the veteran's outstanding 
warrant.  At that time, a letter was sent to the veteran 
proposing that his pension benefits be terminated effective 
December 27, 2001, based on his status as a fugitive felon.  
He was instructed to contact the warrant agency in question 
to determine what he needed to accomplish in order to clear 
the warrant.  He was further instructed to provide VA with 
verification that such warrant had been cleared.   

The veteran did not take measures to clear his warrant.  
Accordingly, the RO issued a rating action in October 2004, 
which terminated his nonservice-connected pension benefits 
effective December 27, 2001.  The veteran disagreed with that 
determination and ultimately perfected an appeal.  

Again, the question at issue is whether the RO's termination 
of pension benefits was appropriate.  In this regard, the 
Board notes that a veteran eligible for compensation benefits 
may not be paid such benefit for any period during which he 
is a fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002); 
38 C.F.R. § 3.666(e)(1).

The implementing regulation, 38 C.F.R. § 3.666(e)(2), 
provides that, for purposes of this section, the term 
fugitive felon means a person who is a fugitive by reason of: 
(i) Fleeing to avoid prosecution, or custody or confinement 
after conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.

The term felony includes a high misdemeanor under the laws of 
a State which characterizes as high misdemeanors offenses 
that would be felony offenses under Federal law.  38 C.F.R. § 
3.666(e)(3).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

[In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture. See VAOPGCPREC 7-2002.  It was 
noted that Public Law No. 104-193 'was designed to cut off 
the means of support that allows fugitive felons to continue 
to flee.' Id.]

In the present case, the evidence does not show that the 
veteran was convicted of a felony in this matter.  There is 
also no showing that he has violated the conditions of a 
parole or probation.  Thus, he does not meet the definition 
of "fugitive felon" on these bases. 

The Board has considered whether the veteran's actions could 
be characterized as "fleeing to avoid prosecution," thus 
meeting the other possible criterion for fugitive felon 
status.  In this regard, there is no question that the 
veteran was aware of the warrant for his arrest.  Indeed, in 
a July 2005 letter he openly acknowledges the existence of 
the warrant, though he asserted that the charges contained 
therein were false.  Whether he was aware of the warrant at 
the time he left Indiana is not entirely clear.  However, the 
veteran has not contended any such lack of knowledge

Based on the above, the Board finds that the veteran was 
aware of the outstanding warrant.  Thus, the sole inquiry is 
whether his actions indicate that he has taken flight or has 
gone into hiding.  In this regard, the Board has little 
evidence to evaluate.  For example, the circumstances 
immediately following the issuance of the warrant are not 
evident from the record.  What is indicated, however, is that 
the veteran committed a felony in Indiana in 1996, at which 
time he appears to have been a resident of Oklahoma.  From 
correspondence in the claims folder, it appears that the 
veteran resided in Texas in the late 1990s to 2002, in 
Oklahoma from 2002 to 2004 and again in Texas since 2004.  
Othere addresses in the early 1990s included Tennessee, Texas 
and Michigan.  There is no indication that he ever resided in 
Indiana.  

From the facts as set forth above, it is unclear whether or 
not the veteran lived in Indiana at the time of the 1996 
felony.  However, the Board finds that the central question 
revolves around whether the veteran "fled" Indiana, the 
state in which the warrant was issued.  

Again, the evidence of record reasonably shows that the 
veteran was charged with committing a felony in Indiana and 
then left the state.  There is no demonstration that he has 
ever returned to that state.  Although the evidence included 
in the claims folder does not contain insight into the 
veteran's motives or rationale for leaving Indiana, the bare 
facts strongly suggest that avoiding prosecution was a factor 
in the veteran's departure from that state or in his failure 
to make himself available to Indiana authorities after the 
warrant was issued.  Despite his claims of innocence, he 
failed to take any action to clear the warrant after advised 
by the RO to do so in 2004.   

Based on the foregoing, the Board concludes that the 
veteran's exit from Indiana constitutes flight.  Accordingly, 
he is found to be a fugitive felon and hence the termination 
of nonservice-connected pension benefits due to fugitive 
felon status was proper.  


ORDER

The termination of VA nonservice-connected disability pension 
benefits from December 27, 2001, was proper.  The appeal is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


